

113 HR 3995 IH: Mortgage Tax Cut Extension Act
U.S. House of Representatives
2014-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3995IN THE HOUSE OF REPRESENTATIVESFebruary 5, 2014Mr. Braley of Iowa introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to extend the deduction for mortgage insurance premiums.1.Short titleThis Act may be cited as the Mortgage Tax Cut Extension Act.2.Extension of deduction for mortgage insurance premiums(a)In generalSection 163(h)(3)(E)(iv)(I) of the Internal Revenue Code of 1986 is amended by striking December 31, 2013 and inserting December 31, 2015.(b)Effective dateThe amendment made by this section shall apply to amounts paid or incurred after December 31, 2013.